Merrick, C. J.
This case was submitted in the lower court as well as in this, as depending upon the same testimony and legal principles as the case of Thomas S. Griffon et al. v. Evariste Blanc, just decided, and it must share the same. fate.
For the reasons given in that case, it is ordered, adjudged and decreed, that the judgment of the lower court be avoided and reversed, and it is further or*8dered, adjudged and decreed, that the plaintiffs be hereby declared to be the proprietors of the land described in their petition, and that the present defendants, as executrix widow in community, and heirs of said E. Blanc, pay the costs of both courts.